Botein, J. (dissenting).
The Trial Justice has stated in his written opinion that were it not for the issue of ratification, he ‘‘ would unhesitatingly set aside the indenture as procured *242through undue influence and duress, and without a proper comprehension by plaintiff of the unnatural provisions of the indenture or that the subject of the trust was property which was already hers, rather than additional property which her father was putting in trust for her benefit.” This strong, sweeping judicial acceptance of plaintiff’s claims of duress and undue influence is buttressed by specific and definitive findings of fact that footnote the quoted statement. Some of these findings recite that at and about the time she was induced to sign the questioned indenture, plaintiff was in an advanced state of pregnancy; that she was 36 years old, had been stricken with poliomyelitis at the age of six months and had been seriously crippled thereafter; that she therefore apprehended a difficult delivery; that she had recently injured her right ankle and suffered intense physical discomfort as a result; that her husband was critically ill and without, funds in a foreign hospital; that at about the same time her young godchild, to whom she was deeply devoted, had died suddenly; and that her father, whom she loved, was suffering from the effects of a recent coronary thrombosis and diabetic condition, and she had been told by his physician to avoid irritating him; and lastly, in these extremes, she and her husband had no funds or realizable assets, and were completely dependent upon her father to meet all current living and hospital expenses for herself and her husband. Her sole assets consisted of stock and obligations of corporations controlled by her father.
These facts are not in dispute. It would be difficult, even in fiction, to place a crippled, pregnant young woman in a setting where she would be more susceptible to the economic and emotional pressures that were allegedly applied by the forceful agent of a stern, unrelenting father.
The Trial Justice had no doubts that duress was exerted in every particular claimed by plaintiff. He specifically found, among other things, that she was threatened and convinced that if she held the proffered trust instrument even long enough to consult a lawyer of her own selection, her father would cut off further financial support, and that her refusal to sign immediately would so upset him as to endanger his life. She also believed, as the trial court found, that her refusal to comply would leave her and her husband penniless and without funds or resources — she facing what would be a difficult childbirth because of her physical condition, and he lying in a critical condition in a Paris hospital. It is true that an analysis of plaintiff’s claim of fraud would yield up certain weaknesses and *243inconsistencies that could justify rejecting the court’s findings on that element of the case. Her claims of duress and undue influence, on the other hand, after searching inquiry emerge plausible, unshaken, and if anything, strengthened by the relevent documentary proof. The only testimony bearing on duress and undue influence was that of plaintiff, her father’s secretary, and the examination before trial of his accountant, now dead — the accountant being the person who on behalf of the father directly made the threats and demands constituting the alleged duress. The secretary’s testimony was unimportant, for although she accompanied the accountant when he secured plaintiff’s signature to the indenture, she was not present during the entire conversation, and furthermore testified she was paying no attention and recalled little of what was said. The accountant’s examination before trial was most unimpressive, as he contented himself with categorical denials of the statements attributed to him by plaintiff and was otherwise a most grudging and unco-operative witness.
The issue of duress, therefore, rests on the resolution of the conflicting testimony of plaintiff, who was seen and heard by the Trial Judge, and the recorded testimony before trial of a deceased person. It seems to me that in such a contingency an appellate court should set great store on the Trial Judge’s appraisal of the credibility of the only witness whom he actually heard testify about the alleged duress. The only evidence in the case that purports to challenge plaintiff’s version of what occurred between her and her father’s accountant is the latter’s prim denials of her charges of duress in the course of his examination before trial. The Trial Judge evidently believed plaintiff, and annotated this belief with copious findings. In rejecting the well-considered holding and findings of the Trial Judge and substituting contrary findings of its own, this court is also rejecting the impressive testimony of the principal witness who testified concerning the alleged duress at the trial — a witness it has never seen or heard.
Plaintiff’s father probably had her best interests at heart. However, duress inspired by the most benevolent of motives can be just as devastating as duress inspired by malevolence. Also, the fact that the assets of the trust that were affected by the alleged duress were given plaintiff by her father does not condone duress designed to compel her to relinquish those assets.
Ordinarily, it could be argued that the type of financial pressure exerted against plaintiff was not such economic pressure *244as would sustain the charge of duress. The essence of duress is conduct causing such a deprivation of freedom of action and will as to in effect deprive the victim of any genuine opportunity to give or withhold assent (5 Williston on Contracts [rev. ed.], § 1603). Here plaintiff, in a helpless condition, was entirely dependent upon and dominated by her father, who had absolute control of her only sources of income. Neither she nor her husband had, at the time, any potentialities for earning their own living. In view of the special relationship which she enjoyed with her father and her own hopeless situation, it would appear that she was the victim of “ a moral coercion which destroyed the contract ” (Adams v. Irving Nat. Bank, 116 N. Y. 606, 611). Her desperate situation was knowingly taken advantage of by her father. Under such circumstances “pressure which would not ordinarily amount to duress, might have such coercive effect as to invalidate a transaction ” (5 Williston on Contracts [rev. ed.], § 1608; see, also, Faulkner v. Waulkner, 162 App. Div. 848; Van Dyke v. Wood, 60 App. Div. 208; Sylvan Mtge. Co. v. Stadler, 113 Misc. 659).
I would hold, moreover, that in view of the dire straits in which plaintiff found herself after the death of her father, her importuning of the trustees to invade the principal for certain specific payments did not constitute voluntary ratification of the trust indenture. These requests and the conduct of plaintiff subsequent to the execution of the trust indenture constitute a meager basis upon which to make a holding of ratification of an instrument procured by duress. I appreciate that this conclusion also represents a rejection of a holding by the Trial Judge. However, on this aspect of the case, unlike the duress issue, we can accept the substance of his relevant findings of fact, and still conclude that these facts do not spell out ratification by plaintiff with full knowledge of the facts and of her rights.
The judgment dismissing the complaint should be reversed and judgment should be granted plaintiff for the relief sought in the complaint.
Frank and Bergan, JJ., concur with Breitel, J. P.; Rabin, J., concurs in the result in opinion; Botein, J., dissents and votes to reverse in opinion.
Judgment dismissing the complaint affirmed, but the findings of fact and conclusions of law, inconsistent with the opinion herein, reversed or modified to accord therewith. No costs. Settle order on notice.